Opinion

PER CURIAM.
The court, having heard oral argument in this case, has determined in the exercise of its supervisory powers over the administration of justice that the issues presented should not be adjudicated without the presence, as a party, of the workers’ compensation insurer of the intervening plaintiff, T and S Investments, Ltd., doing business as Temporary Labor Corporation.
The judgment is reversed and the case is remanded to the trial court with direction to cite in as a party the workers’ compensation insurer of the intervening plaintiff, to resolve the issues in the case again, after having heard from all of the parties, and to determine, by stipulation or otherwise, including an evidentiary hearing if necessary, the reasons why the workers’ compensation commissioner did not approve the stipulation presented to him. We retain jurisdiction over this appeal for purposes of any further appellate proceedings, without the necessity of filing another appeal.